 



EXHIBIT 10.1

     
Contact:
  Customer Services — CTSLink
 
  Wells Fargo Bank Minnesota, N.A.
 
  Securities Administration Services
 
  7485 New Horizon Way
 
  Frederick, MD 21703
 
  www.ctslink.com
 
  Telephone: (301) 815-6600
 
  Fax: (301) 315-6660

SMT SERIES 2004-12
Record Date: November 30, 2005
Distribution Date: December 20, 2005
Certificateholder Distribution Summary

                                                                               
                            Certificate     Certificate                        
                              Class     Pass-Through     Beginning     Interest
    Principal     Current     Ending Certificate     Total     Cumulative Class
    CUSIP     Description     Rate     Certificate Balance     Distribution    
Distribution     Realized Loss     Balance     Distribution     Realized Loss  
                                                           
A-1
    81744FFY8     SEN       4.42938 %       255,697,877.01         943,819.22  
      20,036,200.73         0.00         235,661,676.28         20,980,019.95  
      0.00  
A-2
    81744FFZ5     SEN       3.93000 %       132,588,658.26         434,227.86  
      6,612,770.85         0.00         125,975,887.41         7,046,998.71    
    0.00  
A-3
    81744FGZ9     SEN       3.96000 %       120,409,214.10         397,350.41  
      9,519,509.88         0.00         110,889,704.22         9,916,860.29    
    0.00  
X-A1
    81744FGC5     IO       0.86199 %       0.00         278,915.34         0.00
        0.00         0.00         278,915.34         0.00  
X-A2
    81744FGD3     IO       0.91946 %       0.00         92,259.21         0.00  
      0.00         0.00         92,259.21         0.00  
X-B
    81744FGF8     IO       0.25341 %       0.00         3,004.70         0.00  
      0.00         0.00         3,004.70         0.00  
B-1
    81744FGG6     SUB       4.65938 %       8,588,000.00         33,345.63      
  0.00         0.00         8,588,000.00         33,345.63         0.00  
B-2
    81744FGH4     SUB       5.00938 %       6,134,000.00         25,606.28      
  0.00         0.00         6,134,000.00         25,606.28         0.00  
B-3
    81744FGJ0     SUB       5.40938 %       3,680,000.00         16,588.77      
  0.00         0.00         3,680,000.00         16,588.77         0.00  
B-4
    81744FGK7     SUB       5.12197 %       2,453,000.00         10,470.16      
  0.00         0.00         2,453,000.00         10,470.16         0.00  
B-5
    81744FGK7     SUB       5.12197 %       920,000.00         3,926.84        
0.00         0.00         920,000.00         3,926.84         0.00  
B-6
    81744FGL5     SUB       5.12197 %       2,762,778.00         11,792.38      
  0.00         0.00         2,762,778.00         11,792.38         0.00  
A-R
    81744FGE1     RES       4.92959 %       0.00         0.19         0.00      
  0.00         0.00         0.19         0.00                                  
                             
Totals
                            533,233,527.37         2,251,306.99        
36,168,481.46         0.00         497,065,045.91         38,419,788.45        
0.00                                                                

All distributions required by the Pooling and Servicing Agreement have been
calculated by the Certificate Administrator on behalf of the Trustee.

 



--------------------------------------------------------------------------------



 



Principal Distribution Statement

                                                                               
                                  Beginning     Scheduled   Unscheduled        
                                  Original Face     Certificate     Principal  
Principal           Realized     Total Principal     Ending Certificate    
Ending Certificate     Total Principal Class     Amount     Balance    
Distribution   Distribution   Accretion   Loss     Reduction     Balance    
Percentage     Distribution                                            
A-1
      380,510,000.00         255,697,877.01         1,441.90       20,034,758.83
      0.00       0.00         20,036,200.73         235,661,676.28        
0.619331         20,036,200.73  
A-2
      208,392,000.00         132,588,658.26         436.94       6,612,333.91  
    0.00       0.00         6,612,770.85         125,975,887.41         0.604514
        6,612,770.85  
A-3
      218,330,615.00         120,409,214.10         0.00       9,519,509.88    
  0.00       0.00         9,519,509.88         110,889,704.22         0.507898  
      9,519,509.88  
X-A1
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
X-A2
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
X-B
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
B-1
      8,588,000.00         8,588,000.00         0.00       0.00       0.00      
0.00         0.00         8,588,000.00         1.000000         0.00  
B-2
      6,134,000.00         6,134,000.00         0.00       0.00       0.00      
0.00         0.00         6,134,000.00         1.000000         0.00  
B-3
      3,680,000.00         3,680,000.00         0.00       0.00       0.00      
0.00         0.00         3,680,000.00         1.000000         0.00  
B-4
      2,453,000.00         2,453,000.00         0.00       0.00       0.00      
0.00         0.00         2,453,000.00         1.000000         0.00  
B-5
      920,000.00         920,000.00         0.00       0.00       0.00      
0.00         0.00         920,000.00         1.000000         0.00  
B-6
      2,762,778.00         2,762,778.00         0.00       0.00       0.00      
0.00         0.00         2,762,778.00         1.000000         0.00  
A-R
      100.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00                                
             
Totals
      831,770,493.00         533,233,527.37         1,878.84       36,166,602.62
      0.00       0.00         36,168,481.46         497,065,045.91        
0.597599         36,168,481.46                                              

Principal Distribution Factors Statement

                                                                               
                                  Beginning     Scheduled   Unscheduled        
                                Ending             Original Face     Certificate
    Principal   Principal           Realized     Total Principal     Ending
Certificate     Certificate     Total Principal Class     Amount     Balance    
Distribution   Distribution   Accretion   Loss     Reduction     Balance    
Percentage     Distribution                                            
A-1
      380,510,000.00         671.987272         0.003789       52.652385      
0.000000       0.000000         0.000000         52.656174         619.331098  
      52.656174  
A-2
      208,392,000.00         636.246393         0.002097       31.730268      
0.000000       0.000000         0.000000         31.732364         604.514028  
      31.732364  
A-3
      218,330,615.00         551.499450         0.000000       43.601351      
0.000000       0.000000         0.000000         43.601351         507.898099  
      46.601351  
X-A1
      0.00         0.000000         0.000000       0.000000       0.000000      
0.000000         0.000000         0.000000         0.000000         0.000000  
X-A2
      0.00         0.000000         0.000000       0.000000       0.000000      
0.000000         0.000000         0.000000         0.000000         0.000000  
X-B
      0.00         0.000000         0.000000       0.000000       0.000000      
0.000000         0.000000         0.000000         0.000000         0.000000  
B-1
      8,588,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-2
      6,134,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-3
      3,680,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-4
      2,453,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-5
      920,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-6
      2,762,778.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
A-R
      100.00         0.000000         0.000000       0.000000       0.000000    
  0.000000         0.000000         0.000000         0.000000         0.000000  
                                           

 



--------------------------------------------------------------------------------



 



Interest Distribution- Statement

                                                                               
                                                                         
Payment                                                                        
              of               Non-               Remaining     Ending          
        Current     Beginning     Current     Unpaid     Current     Supported  
            Unpaid     Certificate/             Accrual     Certificate    
Certificate/     Accrued     Interest     Interest     Interest     Total
Interest     Interest     Notational Class     Accural Dates     Days     Rate  
  Notional Balance     Interest     Shortfall     Shortfall     Shortfall(1)    
Distribution     Shortfall(2)     Balance                                      
                             
A-1
    11/20/05 - 12/19/05     30       4.42938 %       255,697,877.01        
943,819.22         0.00         0.00         0.00         943,819.22        
0.00         235,661,676.28  
A-2
    11/20/05 - 12/19/05     30       3.93000 %       132,588,658.26        
434,227.86         0.00         0.00         0.00         434,227.86        
0.00         125,975,887.41  
A-3
    11/20/05 - 12/19/05     30       3.96000 %       120,409,214.10        
397,350.41         0.00         0.00         0.00         397,350.41        
0.00         110,889,704.22  
X-A1
    11/01/05 - 11/30/05     30       0.86199 %       388,286,535.27        
278,915.34         0.00         0.00         0.00         278,915.34        
0.00         361,637,563.69  
X-A2
    11/01/05 - 11/30/05     30       0.91946 %       120,409,214.10        
92,259.21         0.00         0.00         0.00         92,259.21         0.00
        110,889,704.22  
X-B
    11/01/05 - 11/30/05     30       0.25341 %       18,402,000.00        
3,886.10         0.00         0.00         0.00         3,004.70         0.00  
      18,402,000.00  
B-1
    11/20/05 - 12/19/05     30       4.65938 %       8,588,000.00        
33,345.63         0.00         0.00         0.00         33,345.63         0.00
        8,588,000.00  
B-2
    11/20/05 - 12/19/05     30       5.00938 %       6,134,000.00        
25,606.28         0.00         0.00         0.00         25,606.28         0.00
        6,134,000.00  
B-3
    11/20/05 - 12/19/05     30       5.40938 %       3,680,000.00        
16,588.77         0.00         0.00         0.00         16,588.77         0.00
        3,680,000.00  
B-4
    11/01/05 - 11/30/05     30       5.12197 %       2,453,000.00        
10,470.16         0.00         0.00         0.00         10,470.16         0.00
        2,453,000.00  
B-5
    11/01/05 - 11/30/05     30       5.12197 %       920,000.00         3,926.84
        0.00         0.00         0.00         3,926.84         0.00        
920,000.00  
B-6
    11/01/05 - 11/30/05     30       5.12197 %       2,762,778.00        
11,792.38         0.00         0.00         0.00         11,792.38         0.00
        2,762,778.00  
A-R
    N/A     N/A       4.92959 %       0.00         0.00         0.00        
0.00         0.00         0.19         0.00         0.00                        
                                             
Totals
                                      2,252,188.20         0.00         0.00    
    0.00         2,251,306.99         0.00                                      
                                         

(1, 2)   Amount also includes coupon cap or basis risk shortfalls, if
applicable.

Interest Distribution Factors Statement

                                                                               
                                                        Beginning            
Payment of           Non-               Remaining     Ending                    
  Current     Certificate/     Current   Unpaid   Current   Supported          
    Unpaid     Certificate/             Original Face     Certificate    
Notional     Accrued   Interest   Interest   Interest     Total Interest    
Interest     Notational Class     Accural Dates     Amount     Rate     Balance
    Interest   Shortfall   Shortfall(1)   Shortfall     Distribution    
Shortfall(2)     Balance                                                  
A-1
    11/20/05 - 12/19/05       380,510,000.00         4.42938 %       671.987272
        2.480406       0.000000       0.000000       0.000000         2.480406  
      0.000000         619.331098  
A-2
    11/20/05 - 12/19/05       208,392,000.00         3.93000 %       636.246393
        2.083707       0.000000       0.000000       0.000000         2.083707  
      0.000000         604.514028  
A-3
    11/20/05 - 12/19/05       218,330,615.00         3.96000 %       551.499450
        1.819948       0.000000       0.000000       0.000000         1.819948  
      0.000000         507.898099  
X-A1
    11/01/05 - 11/30/05       0.00         0.86199 %       659.339814        
0.473619       0.000000       0.000000       0.000000         0.473619        
0.000000         614.087851  
X-A2
    11/01/05 - 11/30/05       0.00         0.91946 %       551.499450        
0.422567       0.000000       0.000000       0.000000         0.422567        
0.000000         507.898099  
X-B
    11/01/05 - 11/30/05       0.00         0.25341 %       1000.000000        
0.211178       0.000000       0.000000       0.000000         0.163281        
0.000000         1000.000000  
B-1
    11/20/05 - 12/19/05       8,588,000.00         4.65938 %       1000.000000  
      3.882817       0.000000       0.000000       0.000000         3.882817    
    0.000000         1000.000000  
B-2
    11/20/05 - 12/19/05       6,134,000.00         5.00938 %       1000.000000  
      4.174483       0.000000       0.000000       0.000000         4.174883    
    0.000000         1000.000000  
B-3
    11/20/05 - 12/19/05       3,680,000.00         5.40938 %       1000.000000  
      4.507818       0.000000       0.000000       0.000000         4.507818    
    0.000000         1000.000000  
B-4
    11/01/05 - 11/30/05       2,453,000.00         5.12197 %       1000.000000  
      4.268308       0.000000       0.000000       0.000000         4.268308    
    0.000000         1000.000000  
B-5
    11/01/05 - 11/30/05       920,000.00         5.12197 %       1000.000000    
    4.268304       0.000000       0.000000       0.000000         4.268304      
  0.000000         1000.000000  
B-6
    11/01/05 - 11/30/05       2,762,778.00         5.12197 %       1000.000000  
      4.268305       0.000000       0.000000       0.000000         4.268305    
    0.000000         1000.000000  
A-R
    N/A       100.00         4.92959 %       0.000000         0.000000      
0.000000       0.000000       0.000000         1.900000         0.000000        
0.000000                                                    

(1, 2)   Amount also includes coupon cap or basis risk shortfalls, if
applicable. Per $1 denomination

 



--------------------------------------------------------------------------------



 



Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00  
 
       
Deposits
       
Payments of Interest and Principal
    38,512,278.08  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
Servicer Advances
    39,992.05  
Realized Loss (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
Swap/Cap Payments
    0.00  
 
     
Total Deposits
    38,552,270.13  
 
       
Withdrawals
       
Swap Payments
    0.00  
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement for Servicer Advances
    0.00  
Total Administration Fees
    132,481.68  
Payment of Interest and Principal
    38,419,788.45  
 
     
Total Withdrawals (Pool Distribution Amount)
    38,552,270.13  
 
       
Ending Balance
    0.00  
 
     

Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    0.00  
Servicing Fee Support
    0.00  
 
     
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    0.00  
 
     

Administration Fees

         
Gross Servicing Fee*
    129,041.48  
Master Servicing Fee
    3,440.20  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
     
 
       
Total Administration Fees
    132,481.68  
 
     

 

*   Servicer Payees include: BANK OF AMERICA (NY); GMAC MTG CORP; MORGAN STANLEY
DEAN WITTER; PHH US MTG CORP

 



--------------------------------------------------------------------------------



 



Reserve Accounts

                                      Beginning   Current   Current   Ending
Account Type   Balance   Withdrawals   Deposits   Balance  
Class X-A1 Pool 1 Comp. Sub Amount
    3,000.00       0.00       0.00       3,000.00  
Class X-A1 Pool 2 Comp. Sub Amount
    3,000.00       0.00       0.00       3,000.00  
Class X-A2 Sub Amount
    3,000.00       0.00       0.00       3,000.00  
Class X-B Sub Amount
    1,000.00       881.40       881.40       1,000.00  

Collateral Statement

          Collateral Description   Fixed & Mixed Arm            
Weighted Average Gross Coupon
    5.506010 %
Weighted Average Net Coupon
    5.130911 %
Weighted Average Pass-Through Rate
    4.358793 %
Weighted Average Remaining Term
    328  
 
       
Beginning Scheduled Collateral Loan Count
    1,266  
Number of Loans Paid in Full
    75  
Ending Scheduled Collateral Loan Count
    1,191  
 
       
Beginning Scheduled Collateral Balance
    412,824,314.18  
Ending Scheduled Collateral Balance
    386,175,342.60  
Ending Actual Collateral Balance at 30-Nov-2005
    386,176,256.53  
 
       
Monthly P&I Constant
    1,896,057.78  
Special Servicing Fee
    0.00  
Prepayment Penalty Waived Amount
    0.00  
Prepayment Penalty Waived Count
    0  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realized Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Scheduled Principal
    1,878.84  
Unscheduled Principal
    26,647,092.74  

 



--------------------------------------------------------------------------------



 



                          Group     Group One       Group Two       Total  
Collateral Description
  Mixed ARM     6 Month LIBOR ARM     Mixed ARM  
Weighted Average Coupon Rate
    5.474914       5.565782       5.506010  
Weighted Average Net Rate
    5.099885       5.190550       5.130911  
 
    0.000000       0.000000       4.358793  
Weighted Average Remaining Term
    326       331       328  
Record Date
    11/30/2005       11/30/2005       11/30/2005  
Principal and Interest Constant
    1,240,381.18       655,676.60       1,896,057.78  
Beginning Loan Count
    801       465       1,266  
Loans Paid in Full
    52       23       75  
Ending Loan Count
    749       442       1,191  
Beginning Scheduled Balance
    271,552,595.86       141,271,718.32       412,824,314.18  
Ending Scheduled Balance
    251,516,395.13       134,658,947.47       386,175,342.60  
Scheduled Principal
    1,441.90       436.94       1,878.84  
Unscheduled Principal
    20,034,758.83       6,612,333.91       26,647,092.74  
Scheduled Interest
    1,238,939.28       655,239.66       1,894,178.94  
Servicing Fee
    84,866.80       44,174.68       129,041.48  
Master Servicing Fee
    2,262.94       1,177.26       3,440.20  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       0.00       0.00  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    1,151,809.54       609,887.72       1,761,697.26  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalty Waived Amount
    0.00       0.00       0.00  
Prepayment Penalty Waived Count
    0       0       0  
Prepayment Penalty Paid Amount
    0.00       0.00       0.00  
Prepayment Penalty Paid Count
    0       0       0  
Special Servicing Fee
    0.00       0.00       0.00  

 



--------------------------------------------------------------------------------



 



Miscellaneous Reporting

         
Rapid Prepay Event?
  NO  
Underlying Certificate Balance
    110,889,704.27  
Underlying Certificate Interest
    489,609.62  
Underlying Certificate Principal
    9,519,509.86  

Miscellaneous Reporting

         
Group One
       
One Month Libor Loan Balance
    140,931,308.97  
Six Month Libor Loan Balance
    110,585,086.16  
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  
Pro Rata Senior Percent
    94.161456 %
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
 
       
Group Two
       
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  
Pro Rata Senior Percent
    93.853646 %
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %

 



--------------------------------------------------------------------------------



 



Loan Status Stratification/Credit Enhancement Statement

                                                                               
                                                                               
                DELINQUENT     BANKRUPTCY     FORECLOSURE     REO     TOTAL    
                                                                     
 
                                                                               
                   
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
 
                                                                               
                   
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00  
30 Days
  23     8,871,015.95       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days     23       8,871,015.95  
60 Days
  0     0.00       60 Days     0       0.00       60 Days     0       0.00      
60 Days     0       0.00       60 Days     0       0.00  
90 Days
  1     185,466.73       90 Days     0       0.00       90 Days     0       0.00
      90 Days     0       0.00       90 Days     1       185,466.73  
120 Days
  1     168,000.00       120 Days     0       0.00       120 Days     0      
0.00       120 Days     0       0.00       120 Days     1       168,000.00  
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days     0       0.00  
180+ Days
  0     0.00       180+ Days     0       0.00       180+ Days     0       0.00  
    180+ Days     0       0.00       180+ Days     0       0.00                
                                                               
 
  25     9,224,482.68             0       0.00             0       0.00        
    0       0.00             25       9,224,482.68  
 
                                                                               
                   
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
 
                                                                               
                   
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %
30 Days
  1.931150%     2.297142 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     1.931150%       2.297142 %
60 Days
  0.000000%     0.000000 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.000000%       0.000000 %
90 Days
  0.083963%     0.048026 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.083963%       0.048026 %
120 Days
  0.083963%     0.043503 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.083963%       0.043503 %
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.000000%       0.000000 %
180+ Days
  0.000000%     0.000000 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.000000%       0.000000 %                                    
                                         
 
  2.099076%     2.388672 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
2.099076%       2.388672 %
 
                                                                               
                                                                               
             

                                         
Current Period Class A Insufficient Funds:
    0.00     Principal Balance of Contaminated Properties     0.00     Periodic
Advance     39,992.05  

 



--------------------------------------------------------------------------------



 



Delinquency Status by Group

                                                                               
                                                                               
                DELINQUENT     BANKRUPTCY     FORECLOSURE     REO     TOTAL    
                                                                     
Group One
                                                                               
                   
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
 
                                                                               
                   
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00  
30 Days
  8     3,621,840.21       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days     8       3,621,840.21  
60 Days
  0     0.00       60 Days     0       0.00       60 Days     0       0.00      
60 Days     0       0.00       60 Days     0       0.00  
90 Days
  1     185,466.73       90 Days     0       0.00       90 Days     0       0.00
      90 Days     0       0.00       90 Days     1       185,466.73  
120 Days
  1     168,000.00       120 Days     0       0.00       120 Days     0      
0.00       120 Days     0       0.00       120 Days     1       168,000.00  
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days     0       0.00  
180+ Days
  0     0.00       180+ Days     0       0.00       180+ Days     0       0.00  
    180+ Days     0       0.00       180+ Days     0       0.00                
                                                               
 
  10     3,975,306.94             0       0.00             0       0.00        
    0       0.00             10       3,975,306.94  
 
                                                                               
                   
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
 
                                                                               
                   
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %
30 Days
  1.068091%     1.439999 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     1.068091%       1.439999 %
60 Days
  0.000000%     0.000000 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.000000%       0.000000 %
90 Days
  0.133511%     0.73739 %     90 Days     0.000000%       0.000000 %     90 Days
    0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %     90
Days     0.133511%       0.73739 %
120 Days
  0.133511%     0.066795 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.133511%       0.066795 %
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.000000%       0.000000 %
180+ Days
  0.000000%     0.000000 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.000000%       0.000000 %                                    
                                         
 
  1.335113%     1.580533 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
1.335113%       1.580533 %
 
                                                                               
                                                                               
             

                                                                               
                                                                               
                DELINQUENT     BANKRUPTCY     FORECLOSURE     REO     TOTAL    
                                                                     
Group Two
                      1.183654%                                                
                           
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
 
                                                                               
                   
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00  
30 Days
  15     5,249,175.74       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days     15       5,249,175.74  
60 Days
  0     0.00       60 Days     0       0.00       60 Days     0       0.00      
60 Days     0       0.00       60 Days     0       0.00  
90 Days
  0     0.00       90 Days     0       0.00       90 Days     0       0.00      
90 Days     0       0.00       90 Days     0       0.00  
120 Days
  0     0.00       120 Days     0       0.00       120 Days     0       0.00    
  120 Days     0       0.00       120 Days     0       0.00  
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days     0       0.00  
180+ Days
  0     0.00       180+ Days     0       0.00       180+ Days     0       0.00  
    180+ Days     0       0.00       180+ Days     0       0.00                
                                                               
 
  15     5,249,175.74             0       0.00             0       0.00        
    0       0.00             15       5,249,175.74  
 
                                                                               
                   
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
 
                                                                               
                   
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %
30 Days
  3,393665%     3.898114 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     3,393665%       3.898114 %
60 Days
  0.000000%     0.000000 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.000000%       0.000000 %
90 Days
  0.000000%     0.000000 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.000000%       0.000000 %
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.000000%       0.000000 %
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.000000%       0.000000 %
180+ Days
  0.000000%     0.000000 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.000000%       0.000000 %                                    
                                         
 
  3,393665%     3.898114 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
3,393665%       3.898114 %
 
                                                                               
                                                                               
             

 